EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Gagliano on 10/14/2021.

The application has been amended as follows: 
1. An aircraft defining a longitudinal centerline and extending between a forward end and an aft end, the aircraft comprising:
a fuselage extending longitudinally between the forward end of the aircraft and the aft end of the aircraft;
a primary wing assembly extending laterally outwardly with respect to the longitudinal centerline from a portion of the fuselage;
a first engine mounted on a pylon to the primary wing assembly; and
a first engine wing assembly extending outward from the first engine, wherein the first engine wing assembly is separate and apart from the primary wing assembly, and wherein the first engine wing assembly does not contact any portion of the fuselage.

2. The aircraft of claim 1, further comprising:
a first nacelle that circumferentially surrounds a portion of the first engine.

3. The aircraft of claim 2, wherein the first engine wing assembly comprises:
a first engine wing extending laterally outwardly from a first side of the first nacelle.

4. The aircraft of claim 2, wherein the first engine wing assembly comprises:
a first engine wing extending laterally outwardly from a first side of the first nacelle and a second engine wing extending laterally outwardly from a second side of the first nacelle opposite the first side of the first nacelle.

5. The aircraft of claim 3, wherein the primary wing assembly comprises:
a first primary wing extending laterally outwardly with respect to the longitudinal centerline from a first side of the fuselage and a second primary wing extending laterally outwardly with respect to the longitudinal centerline from a second side of the fuselage.

6. The aircraft of claim 5, wherein the first engine is mounted to the first primary wing, and the aircraft further comprises:
a second engine mounted to the second primary wing;
a second engine wing assembly extending outward from the second engine; and
a second nacelle that circumferentially surrounds a portion of the second engine.

7. The aircraft of claim 6, wherein the second engine wing assembly comprises:
a third engine wing extending laterally outwardly from a first side of the second nacelle.

8. The aircraft of claim 6, wherein the second engine wing assembly comprises:
a third engine wing extending laterally outwardly from a first side of the second nacelle and a fourth engine wing extending laterally outwardly from a second side of the second nacelle opposite the first side of the second nacelle.

9. The aircraft of claim 1, wherein the first engine wing assembly is transitionable between a first position in which the first engine wing assembly provides a lift force and a second position in which the first engine wing assembly provides a brake force.

10. The aircraft of claim 3, wherein the first engine wing includes a winglet disposed at a wingtip portion of the first engine wing.

11. The aircraft of claim 3, wherein the first engine wing assembly further comprises:
a rear stabilizer extending vertically outwardly from a top side of the first nacelle.

12. The aircraft of claim 3, wherein a surface of the first engine wing absorbs a portion of heat from the first engine.

13. A wing assembly for an aircraft defining a longitudinal centerline and extending between a forward end and an aft end and comprising a fuselage extending longitudinally between the forward end and the aft end, the wing assembly comprising:
a primary wing assembly extending laterally outwardly with respect to the longitudinal centerline from a portion of the fuselage;
a first engine mounted on a pylon to the primary wing assembly; and
a first engine wing assembly extending outward from the first engine, wherein the first engine wing assembly is separate and apart from the primary wing assembly, and wherein the first engine wing assembly does not contact any portion of the fuselage.

14. The wing assembly of claim 13, further comprising:
a first nacelle that circumferentially surrounds a portion of the first engine; and
a first engine wing extending laterally outwardly from a first side of the first nacelle.

15. The wing assembly of claim 14, wherein the primary wing assembly comprises:
a first primary wing extending laterally outwardly with respect to the longitudinal centerline from a first side of the fuselage and a second primary wing extending laterally outwardly with respect to the longitudinal centerline from a second side of the fuselage.

16. The wing assembly of claim 15, wherein the first engine is mounted to the first primary wing, and the aircraft further comprises:
a second engine mounted to the second primary wing;
a second engine wing assembly extending outward from the second engine;
a second nacelle that circumferentially surrounds a portion of the second engine; and
a second engine wing extending laterally outwardly from a first side of the second nacelle.

17. The wing assembly of claim 13, wherein the first engine wing assembly is transitionable between a first position in which the first engine wing assembly provides a lift force and a second position in which the first engine wing assembly provides a brake force.

18. The wing assembly of claim 14, wherein the first engine wing includes a winglet disposed at a wingtip portion of the first engine wing.

19. The wing assembly of claim 14, wherein the first engine wing assembly further comprises:
a rear stabilizer extending vertically outwardly from a top side of the first nacelle.

20. An engine assembly for an aircraft defining a longitudinal centerline and extending between a forward end and an aft end and comprising a fuselage extending longitudinally between the forward end and the aft end and a primary wing assembly extending laterally outwardly with respect to the longitudinal centerline from a portion of the fuselage, the engine assembly comprising:
an engine mounted on a pylon to the primary wing assembly; and
an engine wing assembly extending outward from the engine, wherein the engine wing assembly is separate and apart from the primary wing assembly, and wherein the engine wing assembly does not contact any portion of the fuselage.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there are plenty of aircraft that have short wings attached to an engine, e.g. (2011/0315827), however none that also have the engine attached to a pylon and then add an additional cantilevered wing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642